Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Charles Vorndran on 2-11-21.

The application has been amended as follows: 

In claim 16, the phrase “wherein the mTCR is humanized” has been replaced with “wherein the TCR is a humanized TCR”.

In claim 39, the phrase “and a Vβ chain” has been replaced with “and the Vβ chain”.

Also in claim 39, the phrase “binds hAFP-158-- (SEQ ID NO: 1)” has been replaced with “binds to an HLA-A2/hAFP-158-- (SEQ ID NO: 1) complex”.


The following is an examiner’s statement of reasons for allowance: given applicant’s claim amendments as supplemented by the instant examiner’s amendments the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644